Title: To Thomas Jefferson from Samuel Smith, 6 June 1801
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Sir/
                  Navy Office 6. June 1801
               
               I have the pleasure to Inform you that the squadron under Commodore Dale sail’d on the 1: Inst. & Cleared Cape Henry on that Day—The Inclosed letter from Capt Truxtun I send for your perusal I rather suppose the Semillante had not gone to Sea with Commodore Dale, as no Mention thereof is made in my letter of the 2nd. from Norfolk.
               I have the honor to be your Obedt. Servt.
               
                  
                     S. Smith
                  
               
            